Citation Nr: 1308267	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-44 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hand tremors, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1963 to September 1964 and from May to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a hand tremor as a result of VA physicians prescribing him Reglan (metoclopramide) for an extended period of time for a stomach condition.  At the April 2012 hearing, the appellant testified that his hand tremor began six months after he was prescribed Reglan.  The appellant's VA treatment records reflect that he started Reglan in November 2004.  See July 2005 VA treatment record.  A March 2006 VA treatment record reflects that the appellant had developed an essential tremor.  The record noted that the appellant was taking metoclopramide.  A March 2009 VA treatment addendum noted that the tremor could be from Reglan, but the appellant did not want to stop it.  The appellant stopped taking Reglan in 2009.  

The record includes VA opinions obtained in March 2010, October 2010 and April 2011 to determine whether the appellant had an additional disability due to being prescribed Reglan by the VA Medical Center.  The Board finds that the VA opinions are inadequate.  The March 2010 examiner stated that no adverse events of a tremor were found in the common or serious side effects in Micromedix.  However, information about metoclopramide, submitted by the appellant in November 2010, reflects that "because of the risk for tardive dyskinesia, metoclopramide should not be used for longer than 3 months (12 weeks), except in rare cases where the benefits of this drug outweigh the risk of developing tardive dyskinesia."  Tardive dyskinesia is a disorder resulting in involuntary, repetitive body movements.  Thus, the March 2010 VA opinion is inadequate.

In the October 2010 and April 2011 VA opinions, the VA physician stated that the medical record indicated the appellant had preexisting hand tremors prior to being placed on this medication for a prolonged period of time.  As noted above, the evidence of record reflects that the appellant's tremors began after he started taking Reglan.  Thus, the VA physician's facts are incorrect and the opinions are inadequate.  The VA physician also failed to clearly state whether the tremors were caused or permanently aggravated by Reglan.  Private treatment records provided by the appellant indicate the appellant's tremor may have been caused or aggravated by the prolonged use of Reglan.  A June 2009 private treatment record from Dr. S.K. indicates that the appellant had gastroparesis, which had been treated with metoclopramide, but that had resulted in side effects of tardive dyskinesia.  She noted that "hopefully, this is still reversible, but with long term use it has been noted to be more permanent damage and more permanent tardive dyskinesia."  In the October 2010 and April 2011 opinions, the VA physician failed to provide a complete rationale for his opinion that there was no evidence of fault, carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the past of the VA Medical Center in prescribing medications or the dosage or frequency of medication.  

As the VA opinions of record are inadequate and private treatment records indicate the appellant's tremors may have been caused and/or aggravated by prolonged use of Reglan, the Board finds that a new VA examination is necessary to determine whether the appellant has a hand tremor that was caused or aggravated by his use of Reglan, as prescribed by VA, from approximately November 2004 to June 2009.

Additionally, the VA treatment records in the claims file do not appear to be complete.  VA treatment records from March 2003 to August 2010 have been associated with the claims file.  However, the VA treatment records in the claims file do not appear to include a record of the visit at which the appellant was first prescribed Reglan.  An August 2010 deferred rating decision noted that the records were from CAPRI and did not obtain all actual records including nurses' notes, surgical records, etc. from the VA Medical Centers.  The RO requested the appellant's complete VA treatment records from the VA Medical Center at St. Paul, Minnesota from June 2005 to present.  A January 2005 VA treatment record reflects that the appellant was taking Reglan at that time, prior to June 2005.  Thus, the VA treatment records are incomplete.  Additionally, earlier records may indicate whether the appellant had a history of a tremor prior to taking Reglan.  Thus, an attempt should be made to obtain all of the appellant's VA treatment records prior to June 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete treatment records from the VA Medical Centers in St. Cloud and Minneapolis, Minnesota from prior to June 2005.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination with a VA clinician of appropriate expertise to determine the nature and likely etiology of the appellant's hand tremors.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies are to be performed.

The examiner must provide a diagnosis for any current hand tremor disability and an opinion as to whether it is at least as likely as not (50 percent probability) casually related to or permanently aggravated by the appellant's use of Reglan (metoclopramide) as prescribed by VA from approximately November 2004 to June 2009. 

If the answer is yes, the following questions must be answered:

(i)  Is the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing Reglan (metoclopramide) at the dosage, frequency and/or length of time for which it was prescribed?

(ii) Was the subsequent hand tremor disability a reasonably foreseeable result of that treatment?

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Thereafter, readjudicate the issue on appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for hand tremors, claimed as due to VA medical treatment.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


